Citation Nr: 9922871	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  94-23 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to a higher rating for service-connected 
residuals of a right knee injury, currently evaluated 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1988 to July 
1992.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1993 RO decision which, in pertinent part, 
granted service connection and a noncompensable rating for 
residuals of a right knee injury; the veteran appealed for a 
higher rating.  A personal hearing was held before an RO 
hearing officer in November 1993.  In a July 1996 decision, 
the RO assigned a 10 percent rating for the service-connected 
right knee disability.  A hearing was conducted by a member 
of the Board at the RO (i.e. a Travel Board hearing) in May 
1998.  In July 1998, the Board remanded the case to the RO 
for further evidentiary development.  The case was 
subsequently returned to the Board.


FINDING OF FACT

The veteran's service-connected residuals of a right knee 
injury are manifested by range of motion of 136 degrees 
flexion and 0 degrees extension, arthritis, and painful 
motion, with no subluxation or instability.


CONCLUSION OF LAW

A rating in excess of 10 percent for residuals of a right 
knee injury is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
July 1988 to July 1992.  A review of his service medical 
records shows that he was treated for a right knee injury 
incurred in November 1991.  He was diagnosed with a medial 
meniscus tear.  A report of a medical board dated in March 
1992 shows that on examination, there was no swelling or 
tenderness, range of motion was from 0 to 135 degrees, and 
varus and valgus testing were negative.  The pertinent 
diagnoses were rule out right medial meniscus tear, and right 
lateral femoral condyle lesion.

At an October 1992 VA general medical examination, the 
veteran complained of bilateral knee pain.

At an October 1992 VA orthopedic examination, the veteran 
denied recent swelling or locking of the right knee, and 
complained of occasional giving way of the knee.  On 
examination, the patella was normally positioned, range of 
motion was from -5 to 130 degrees, and there was no evidence 
of a spring sign or any locking of the knee.  On flexion-
extension motion of the right knee, with application of a 
slight valgus force, there was a slight clicking which was 
more palpable than audible.  The veteran did not complain of 
pain on this maneuver.  On ligamentous testing, the medial 
collateral ligament (MCL), anterior cruciate ligament (ACL), 
posterior cruciate ligament (PCL) and lateral collateral 
ligament (LCL) all appeared intact, and there was no 
ligamentous laxity.  On palpation of the joint line, the 
veteran complained of significant discomfort on palpation of 
the anteromedial joint line just lateral to the patellar 
tendon.  There was no pain on palpation of the quadriceps or 
patellar tendon of the right knee.  The pertinent diagnosis 
was possible meniscal tear of the right knee involving the 
medial meniscus. A magnetic resonance imaging study (MRI) was 
recommended.  In a November 1992 addendum, the examiner noted 
that an X-ray study of the right knee was negative. 

In a February 1993 decision, the RO, in pertinent part, 
granted service connection and a noncompensable rating for 
residuals of a right knee injury with a possible meniscal 
tear.

A report of a February 1993 MRI of the right knee shows that 
the menisci were normal, the PCL appeared unremarkable and 
intact, the bones were unremarkable, and there was minimal 
retropatellar effusion.  The ACL was poorly defined, and the 
examiner indicated that she was unable to exclude the 
possibility of a tear at its femoral insertion.

By a statement dated in June 1993, the veteran said that he 
underwent a VA MRI of his right knee in November 1992.

At a November 1993 RO hearing, the veteran complained of 
right knee pain in cold or rainy weather.  He said the pain 
was bad enough to take aspirin about once every other month.  
He reported that once a month his knee locked up and then 
felt weak for a couple of days.  He said that prolonged 
standing or walking did not cause pain, and he was able to 
climb and descend stairs without problems.  He said he had 
not received medical treatment for a right knee condition 
since separation from service.  He stated that if he played 
football for a long time or jogged for a couple of miles he 
had pain in his right knee.  He reported clicking and popping 
in his knee on motion.

At a November 1994 VA orthopedic examination, the veteran 
complained of occasional instability and locking in the right 
knee.  On examination, range of motion was from 0 to 130 
degrees, and there was a positive click at about 45 degrees 
of extension in the right knee if a slight valgus force was 
exerted.  There was no posteromedial joint line tenderness.  
There was no significant ligamentous laxity, no effusion, no 
locking, no quadriceps or patellar tendonitis, and no 
significant crepitus on carrying the knee through the full 
range of motion.  The veteran was able to squat but 
experienced some slight discomfort in his right knee.  The 
pertinent diagnosis was persistent complaint of discomfort 
with a positive click suggesting that there might be a slight 
cartilage tear or a foreign body in the joint space.  An MRI 
was planned.

At a July 1996 VA orthopedic examination, the veteran 
complained of right knee pain on weather change and on 
running.  He said he took no medication for this condition.  
On examination, the right knee had no swelling, warmth, 
tenderness,  effusion, or joint line tenderness.  There was 
trace crepitance.  The knee was stable times four.  Range of 
motion was from 0 to 145 degrees.  An X-ray study showed a 
lateral femoral condyle with old trauma or osteonecrosis.  
The diagnosis was trace crepitance consistent with mild 
degenerative joint disease of the right knee.

In a July 1996 decision, the RO assigned a 10 percent rating 
for the service-connected right knee disability.

At an April 1997 VA orthopedic examination, the veteran 
complained of right knee pain during bad weather.  He said he 
was able to jog a little but his knee hurt the same day or 
the day after.  He reported a piercing pain at the medial 
joint line next to the patella.  He stated that he 
occasionally took pain medication for his knee. On 
examination of the right knee, there was no swelling, warmth, 
tenderness, crepitus, or effusion.  Range of motion was from 
0 to 149 degrees.  An X-ray study showed osteochondritis 
dissecans of the lateral femoral condyle, with no change 
since the July 1996 X-ray study.  An MRI was recommended.  
The examiner indicated that the examination of the right knee 
was normal, but the veteran had chronic intermittent pain in 
his right knee, especially with increased use.

An April 1998 X-ray study of the right knee was negative; the 
bones, joints, and soft tissues were intact.

At a May 1998 Travel Board hearing, the veteran reiterated 
many of his assertions.  He stated that he had right knee 
pain on walking or bending the knee, and he occasionally had 
a piercing pain prior to the knee giving way.  He said his 
knee was swollen on one occasion after giving way.  He 
testified that he wore an Ace bandage on his knee most of the 
time.  He said he could bend his knee all the way back but 
sometimes had tightness in the knee.   He stated that he 
sometimes limped when his knee felt weak.  He said his right 
knee disability had worsened in the past couple of months.  
He stated that he no longer participated in sports, and that 
the right knee locked up when he walked.

An August 1998 MRI of the right knee showed a chronic injury 
to the medial collateral ligament, no evidence of a meniscal 
tear, findings consistent with osteochondritis dissecans of 
the lateral femoral condyle with secondary degenerative 
change, and moderate-to-large joint effusion.

At a November 1998 VA orthopedic examination, the veteran 
reported that his knee was feeling pretty good until October 
1997, when he went jogging.  He said his knee was swollen the 
following day, and it hurt to flex or extend it.  When he did 
extend the knee, it felt like it was popping out of joint.  
He said he attempted to ride a bicycle but it caused knee and 
quadriceps pain.  He said he took pain medication a few times 
per week.  On examination of the right knee, there was no 
swelling, warmth, tenderness, crepitance, or effusion.  There 
was some pain in the lateral quadriceps when he completely 
extended his knee especially after he had been working.  
There was no tenderness or defect felt in that area.  The 
veteran said he felt that the pain was worse when the knee 
was swollen.  The examiner stated that there was no joint 
line tenderness, the knee was stable times four, and range of 
motion was from 0 to 136 degrees.  There was pain on full 
flexion.  The examiner indicated that he reviewed the August 
1998 MRI, and diagnosed an apparent old healed MCL injury, 
new degenerative joint disease forming in the lateral femoral 
condyle of the right knee, and no evidence of instability or 
subluxation.  With respect to pain, the examiner noted that 
pain on the current examination was minimal, but that when 
the knee was bad, the veteran's use would be markedly 
restricted for walking and running, and that the veteran's 
lateral quadriceps pain was likely caused by effusion from 
the knee.  He opined that the veteran's degenerative joint 
disease intermittently caused inflammation and swelling of 
the knee.

In a June 1999 written presentation, the veteran's 
representative asserted that a separate evaluation should be 
assigned for the veteran's arthritis of the right knee.


II.  Analysis

The veteran's claim for a rating in excess of 10 percent for 
his service-connected right knee disability is well grounded, 
meaning plausible. The file shows that the RO has properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The RO has rated the veteran's right knee disability as 10 
percent disabling under the following codes:  38 C.F.R. 
4.71a, Diagnostic Code 5010 (pertaining to traumatic 
arthritis) combined with Diagnostic Code 5257.  For reasons 
which will be explained below, the Board finds another 
formulation of the rating more appropriate.

Under Code 5257, knee impairment with recurrent subluxation 
or lateral instability is rated 10 percent when slight, and 
20 percent when moderate.  38 C.F.R. 4.71a, Code 5257.
 
Limitation of flexion of either leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  38 C.F.R. § 4.71a, Code 5261.

Under Code 5010, arthritis due to trauma, substantiated by X-
ray findings, is rated as degenerative arthritis.  Pursuant 
to Diagnostic Code 5003, degenerative arthritis established 
by X-ray findings is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  Further, limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Under the 
criteria pertaining to degenerative arthritis, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of joints affected by limitation of motion.  
38 C.F.R. § 4.71a, Code 5003.  

The medical evidence shows that there is no laxity of the 
veteran's right knee ligaments and that he has good stability 
of the knee, despite his lay assertions to the contrary.  The 
medical evidence does not show any recurrent subluxation or 
lateral instability of the right knee, as required for a 
rating under Code 5257.  Therefore the Board finds that a 
compensable rating under this code is not warranted.

The Board finds that the veteran's right knee disability 
should be rated under 38 C.F.R. § 4.71a, Code 5010, instead 
of under Code 5257.  Although his representative has 
requested a separate evaluation for arthritis of the right 
knee in addition to a rating for subluxation or instability, 
(which is permitted in certain circumstances under VAOPGCPREC 
9-98 and 23-97), the Board concludes that because no 
instability or subluxation is shown, the evidence does not 
support this proposition.
 
The medical evidence shows that the veteran has arthritis 
with no limitation of extension of the knee, and with a 
slight degree of limitation of flexion.  At the most recent 
examination in November 1998, right knee range of motion was 
from 0 to 136 degrees, with pain at the extreme of flexion.  
(Range of motion of the right knee was similar (or better) on 
VA examinations in 1992, 1994, 1996 and 1997; in fact, in 
1997 flexion was to 149 degrees, which is better than 
normal).  The medical evidence does not show that the veteran 
has a compensable degree of limitation of motion of the right 
knee.  38 C.F.R. § 4.71, Codes 5003, 5010, 5261, and see 38 
C.F.R. § 4.71, Plate II.  Additional limitation of motion due 
to pain on use or during flare-ups, to the extent required 
for a rating higher than 10 percent, is not shown.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The medical evidence shows right knee degenerative joint 
disease with painful motion, and the Board finds that a 10 
percent rating is proper for the service-connected right knee 
disability on the basis of arthritis with a noncompensable 
degree of limitation of motion.  38 C.F.R. § 4.71a, Codes 
5003, 5010, 5260, 5261. 

The Board finds that the preponderance of the evidence is 
against the claim for a rating higher than 10 percent for the 
service-connected right knee disability.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A rating higher than 10 percent for service-connected 
residuals of a right knee injury is denied. 



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 

